Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3,6-11,14-16,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heckman et al. (USPN 20170011302A1).
As per claims 1,10,15, Heckman et al. discloses a method comprising: receiving, by a computing device comprising a processor device, computing device information about a supported computing device in which a problem was encountered (paragraph 0023); receiving identification of a designated subset of tags of a plurality of tags (paragraphs 0055,0056); 
generating a plurality of results based on an analysis of the computing device information (paragraph 0057); associating tags of the plurality of tags with the plurality of results (paragraph 0057); generating a subset of results by discarding each result from the plurality of results that has no associated tags that match a tag in the designated subset of tags (paragraphs 0057,0058 – only the tags matching the patterns are determined); and outputting the subset of results (paragraphs 0057,0058).

As per claims 2,11,16, Heckman et al. discloses further comprising: analyzing the computing device information (paragraph 0057); and automatically identifying a set of tags based on analyzing the computing device information (paragraph 0057); and wherein the plurality of tags includes the set of tags (paragraphs 0057,0058).

As per claim 3, Heckman et al. discloses further comprising: causing presentation of a user interface on a display device that depicts each tag of the plurality of tags (paragraph 0059); and receiving user input that identifies the designated subset of tags (paragraphs 0057,0059).

As per claim 6, Heckman et al. discloses further comprising: accessing a mapper that contains a plurality of predetermined subject fields (paragraph 0056 – correlation framework); accessing the computing device information (paragraph 0057); automatically analyzing the computing device information to identify values for at least some of the predetermined subject fields (paragraph 0057); and modifying the mapper to include values for the at least some of the predetermined subject fields (paragraph 0057).

As per claims 7,14,19, Heckman et al. discloses wherein generating the subset of results comprises: determining, for each result of the plurality of results, whether any tag of the tags associated with the result match any tag in the designated subset of tags (paragraph 0055,0057,0058); and discarding each result that has no associated tag that 

As per claim 8, Heckman et al. discloses wherein outputting the subset of results comprises causing presentation of the subset of results on a display device (paragraphs 0057,0059).

As per claim 9, Heckman et al. discloses wherein receiving the computing device information comprises receiving system information that identifies memory, processor, and version attributes associated with a running environment of the computing device information (paragraph 0023).

Claim Objections
Claims 4,5,12,13,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s filing of the terminal disclaimer with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection  has been withdrawn. 
Applicant’s arguments with respect to claims 4,5,12,13,17,18 have been fully considered and are persuasive.  The 102 rejection of these claims has been withdrawn. 

Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 concerning claims 1 and 15, “Nowhere does Heckman disclose the identification of a designated subset of tags of a plurality of tags…However, filtering results based on fields of data is different from associating tags with results… Nowhere does Heckman disclose using tags, as opposed to the data itself, as a means of generating a subset of results. Nor does Heckman disclose generating a subset of results based on discarding results that do not have a tag that matches a subset of tags. Heckman, in contrast, discloses filtering results based on the value of data fields.”
The Examiner would like to point out that the tags are the identifiers that are disclosed in the data fields that are used by the correlation framework to filter the operational information in order to generate a subset of operational data comprising only events from a specific identifier as disclosed in paragraphs 0055 and 0056. The log system is further disclosed in paragraphs 0037-0046. The results are generated from the specific filter (which is where the discarding occurs) and then are used determine a particular action or actions to be taken as disclosed in paragraph 0057.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113